Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 2, 2019                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

  158585 & (23)                                                                                          David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 158585
                                                                   COA: 343687
                                                                   Oakland CC: 2000-174197-FC
  CHRIS LENELL DAVIS,
            Defendant-Appellant.

  _____________________________________/

          On order of the Court, the motion to supplement is GRANTED. The application
  for leave to appeal the September 19, 2018 order of the Court of Appeals is considered,
  and it is DENIED, because the defendant’s motion for relief from judgment is prohibited
  by MCR 6.502(G). The motion for an evidentiary hearing is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 2, 2019
         t0624
                                                                              Clerk